Citation Nr: 1533030	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-33 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of recurrent hernias and repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to June 2000 and from May 2004 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran had perfected appeals in the matters of compensable ratings for service-connected cervical strain and bilateral pes planus (an an interim December 2012 rating decision assigned increased ratings of 20 percent for cervical strain and 10 percent for bilateral pes planus effective from June 2, 2009, the day following the Veteran's separation from service).  In December 2013, the Veteran withdrew his appeal as to these matters.  Consequently, the only matter before the Board at this time is that of entitlement to service connection for residuals of recurrent hernias and repairs.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the medical evidence is incomplete.  Specifically, the medical records in connection with the Veteran's 1999 and 2004 hernia surgeries have not been obtained and are not available for review.  Further, the Veteran's VA treatment records show that he has sought consultation with a private general surgeon in connection with his hernia repairs and is to follow up as needed with this physician.  Finally, as the Veteran receives ongoing VA treatment and updated treatment records may contain pertinent information and are constructively of record, such records must be secured.  Notably, VA treatment records as recently as March 2015 include ventral hernia with status post repair 2003/04 on the Veteran's active problem list.

The Veteran was afforded a VA fee basis hernia examination in July 2009.  The examiner diagnosed scars status post repair umbilical and ventral hernia with recurrent ventral hernia.  However the examiner did not provide an etiological opinion with regard to any relationship to service.  Thus, remand is necessary to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed hernia repairs and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary release, take all appropriate action to obtain the records.  The Board is particularly interested in treatment records in connection with both hernia surgeries (in 1999 and 2004) and from the private general surgeon with whom the Veteran consulted regarding follow up care for his hernia repairs.  

2.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's hernias which have been repaired.  The claims file, including this remand, must be made available for review.  Such review must be noted in the examination report.  After reviewing the record and examining the Veteran, the examiner should provide an opinion regarding the following:

a)  Whether it is clear and unmistakable that each of the Veteran's hernias/hernia repairs preexisted his periods of active military service?

b)  If so, as to each hernia repair, whether it was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

c)  If either hernia/hernia repair is determined not to preexist military service, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) etiologically related to military service.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, such as pain, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  The AOJ should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




